658 S.E.2d 658 (2008)
STATE of North Carolina
v.
Garcel Lavar CHRISTIAN.
No. 598P07.
Supreme Court of North Carolina.
January 24, 2008.
Jessica F. Blanch, for Christian.
Daniel P. O'Brien, Assistant Attorney General, Roxann Vaneekhoven, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 638 S.E.2d 470.

ORDER
Upon consideration of the petition filed by Defendant on the 7th day of November 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference; this the 24th day of January 2008."